                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE DIVISION

 ----------------------------------------------------------------X
                                                                 :
 LEWIS COSBY, KENNETH R. MARTIN, as                              : No. 3:16-cv-00121
 beneficiary of the Kenneth Ray Martin Roth IRA,                 :
 and MARTIN WEAKLEY on behalf of themselves :
 and all others similarly situated,                              :
                                                                 :
                                     Plaintiffs,                 :
                                                                 :
                            v.                                   :
                                                                 :
 KPMG, LLP,                                                      :
                                                                 :
                                     Defendant.                  :
 ----------------------------------------------------------------X


                  AGREED CONFIDENTIALITY STIPULATION AND ORDER




Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 1 of 18 PageID #:
                                   6680
        WHEREAS, Plaintiffs Lewis Cosby, Kenneth R. Martin, and Martin Weakley, and

 Defendant KPMG, LLP (collectively, “Parties”), by and through their undersigned respective

 counsel, have jointly stipulated to the following protective order; and

        WHEREAS, the Parties anticipate that they will make available in discovery certain

 information of a confidential nature; and

        WHEREAS, the Parties have agreed that the following restrictions shall apply to such

 information;

        IT IS THEREFORE ORDERED, pursuant to Rule 26(c) of the Federal Rules of Civil

 Procedure, that the following provisions shall govern the documents, materials, deposition

 testimony, and other things or other portions thereof (and the information contained therein)

 produced by the Parties or non-parties to this litigation (collectively “Discovery Materials”). The

 “Litigation” means the above-captioned matter (or as the caption may be modified), and any appeal

 from, through final judgment.

        1.      Designation of “Confidential” Discovery Material

        All Discovery Materials, including initial disclosures, responses to discovery requests,

 deposition testimony and exhibits, and information derived directly therefrom or portion thereof

 produced by the Parties or non-parties, whether pursuant to subpoena, order of the Court or

 voluntarily, may be designated by any Party or other person, including non-party recipients of

 discovery requests, as “Confidential” if such Party or person believes in good faith, upon

 reasonable inquiry, that the information falls within one or more of the following categories:

 (a) information prohibited from disclosure by statute; (b) information that reveals trade secrets or

 information of a competitively sensitive nature; (c) research, technical, commercial, proprietary,

 or financial information that the Party has maintained as confidential; (d) medical information

 concerning any individual; (e) privacy interests or personal identity information; (f) business or
                                                -1-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 2 of 18 PageID #:
                                   6681
 personal information which is not strictly confidential but which is generally known only by a

 select group of persons or businesses; (g) computer data, computer forensic information, and

 personal electronic information which, because of the volume of data, cannot be efficiently

 reviewed on a document-by-document basis; (h) non-public information which is not likely

 relevant to any claim or defense at issue in this case, but is nevertheless being produced in order

 to avoid a discovery dispute; (i) information that the producing Party is under a duty to preserve

 as confidential under an adopted rule or professional conduct, and agreement with a third party

 regarding confidentiality, or an order or agreement settling litigation; or (j) other categories of

 information on which counsel agree, in writing, to designate “Confidential” to facilitate discovery

 and avoid disputes. Information or documents that are available to the public may not be

 designated as “Confidential” information.

         2.     Method for Designating “Confidential” Discovery Material

         Designation of Discovery Material as “Confidential” shall be made by affixing to each

 such Discovery Material the following legend:

               CONFIDENTIAL

                (a)     This legend shall be affixed to each page of any document designated as

 “Confidential” but shall not obscure any part of the text. A designation shall subject the document,

 and its contents, to this Order without any further action.

                (b)     A Party or person may designate electronic native format files as

 “Confidential” as appropriate, by noting such designation in an accompanying cover letter, on the

 CD or other media device on which such files are produced, and within the metadata associated

 with the file, without need to include additional designations within each electronic native format

 file.



                                                 -2-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 3 of 18 PageID #:
                                   6682
                (c)     With respect to answers to interrogatories or requests for admission, each

 page of these responses containing “Confidential” information shall be so marked.

                (d)     Any person giving deposition or hearing testimony in this Litigation

 proceeding may designate any or all of the testimony as “Confidential” on the record while the

 deposition is being taken, either personally or through counsel. Additionally, a Party may

 designate all, or any portion of, the transcript of any deposition (or any other testimony) as

 containing “Confidential” information by notifying the opposing Party in writing, within 15

 business days of receipt of the final transcript (receipt of rough draft will not count towards the 15

 business days). All such transcripts shall provisionally be treated as “Confidential” until the later

 of the date the testimony is so designated, or 15 business days after the final transcript is received,

 unless each Party and the deponent indicates, either on the record at the conclusion of the

 deposition or in writing following the deposition, that such Party or deponent does not intend to

 designate the deposition or any portion thereof as “Confidential” information.

                (e)     Any summary, compilation, note, or excerpt of any “Confidential”

 information, as well as any paper or electronic copy made of any “Confidential” information, shall

 be treated as “Confidential” and affixed with the legend “CONFIDENTIAL.”

        3.      Use of Discovery Material

        As to Discovery Material or portions thereof, the receiving Party shall not disclose such

 Discovery Material or portion (or the contents thereof) to others or otherwise use Discovery

 Material or portion (or the contents thereof) for any purpose other than the Litigation and in

 accordance with the terms of this Order.

        This Order has no effect upon, and shall not apply to, the Parties’ use of their own

 confidential documents for any purpose. However, if a designating Party discloses its own

 confidential document to a non-party outside of the categories articulated in subparagraph 6(b) of
                                                  -3-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 4 of 18 PageID #:
                                   6683
 this Order, the designating party shall have seven days to notify the opposing party in writing and

 withdraw the CONFIDENTIAL designation from such document.

        4.      Disclosure of and Access to “Confidential” Discovery Material

        “Confidential” Discovery Material may be disclosed, as necessary, to:

                (a)     the Court and Court personnel, appellate courts, appellate court personnel

 performing judicial functions related to this case, and to the extent necessary jurors and prospective

 jurors in this Litigation as further directed by the Court;

                (b)     court reporters, mediators, or videographers recording or transcribing

 testimony or argument in this Litigation and the employees of such persons;

                (c)     a court of competent jurisdiction in a proceeding by a Party made in

 connection with this Litigation (e.g., a subpoena made to obtain documents for use in this

 Litigation), provided that the Party disclosing the documents designated confidential submits them

 under seal;

                (d)     attorneys of record for a Party, and their employed secretaries, paralegals,

 legal assistants, as well as outside support services hired by such attorneys (including, but not

 limited to, contract attorneys and contract paralegals working under the direction of attorneys of

 record, copy services, document management services, and graphic services), without such persons

 signing a confidentiality agreement;

                (e)     in-house counsel for a Party;

                (f)     the named Parties and/or court-appointed class representatives in the

 Litigation, including a Party’s employees, officers, agents, and directors whose review of the

 information is reasonably necessary to assist in the Litigation;

                (g)     consultants, investigators, or experts (hereinafter referred to collectively as

 “experts”), including their staff and others who are assisting experts in preparing for their
                                                  -4-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 5 of 18 PageID #:
                                   6684
 deposition(s), retained by the parties or counsel for the parties to assist in the preparation and trial

 of the lawsuit;

                   (h)   professional vendors to whom disclosure is reasonably necessary for the

 Litigation, including, but not limited to, outside copying vendors and outside litigation support

 vendors;

                   (i)   any person who is identified as having prepared, received, reviewed, or been

 provided access to the “Confidential” material prior to its production in the Litigation;

                   (j)   witnesses or deponents and their counsel, during the course of or, to the

 extent necessary, in preparation for depositions or testimony in the Litigation but only if counsel

 has a good faith belief that the witness or deponent has relevant information regarding the

 “Confidential” Discovery Material and the witness or deponent has executed Exhibit A;

                   (k)   Outside independent persons (i.e., persons not currently employed by,

 consulting with, or otherwise associated with any party) who are retained by a Party or its attorneys

 to provide assistance as mock jurors, focus group members, or the like, who have signed Exhibit

 A;

                   (l)   Special masters, mediators, or other third parties retained by the Parties for

 settlement purposes or resolution of discovery disputes;

                   (m)   counsel for insurance companies that may provide insurance coverage to

 any defendant for any claim asserted in the Litigation;

                   (n)   auditors for any Party, to the extent necessary to provide auditing services;

 and

                   (o)   other persons only by written consent of the producing Party or upon order

 of the Court and on such conditions as may be agreed or ordered.



                                                  -5-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 6 of 18 PageID #:
                                   6685
        5.      Challenge to Designation of “Confidential” Discovery Material

        The designation of any Discovery Material as “Confidential” is subject to challenge by

 any Party at any time. The following procedure shall apply to any challenge:

                (a)     Meet and Confer. A Party challenging the designation of “Confidential”

 Discovery Material must do so in good faith and must begin the process by conferring directly

 with counsel for the designating Party. In conferring, the challenging Party must explain the basis

 for its belief that the confidentiality designation was not proper and must give the designating Party

 an opportunity to review the designating material, to reconsider the designation, and, if no change

 in designation is offered, to explain the basis for the designation. The designating Party must

 respond to the challenge within 10 business days.

                (b)     Judicial Intervention. A Party that elects to challenge a confidentiality

 designation must follow the “Discovery Disputes” procedure in the Court’s operative Scheduling

 Order before filing and serving a motion that identifies the challenged material and sets forth in

 detail the basis for the challenge. Each such motion must be accompanied by a competent

 declaration that affirms that the movant has complied with the meet and confer requirements of

 this procedure. The burden of persuasion in any such challenge proceeding shall be on the

 designating Party. Until the Court rules on the challenge, all Parties shall continue to treat the

 Discovery Materials as “Confidential” under the terms of this Order.

        6.      Duties of Counsel to Act with Respect to This Protective Order

        Counsel for the receiving Party shall make a good-faith effort to ensure compliance with

 the provisions of this Order. In the event of new counsel and/or change in counsel, the Parties

 and/or retiring counsel shall fully instruct new counsel of their responsibilities under this Order.

 Counsel for the receiving Party agrees to notify all persons to whom “Confidential” Discovery

 Material may be disclosed pursuant to Paragraph 4 of their obligations to abide by the terms of this

                                                 -6-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 7 of 18 PageID #:
                                   6686
 Order. It is the responsibility of counsel for the receiving Party to ensure that any person obligated

 to sign Exhibit A to this Protective Order does so prior to any disclosure. A signed copy of each

 such agreement shall be maintained by counsel for receiving Party for the duration of the Litigation

 and provided to counsel for the producing Party within a reasonable time upon request.

        7.      Inadvertent Failure to Designate

        In the event that “Confidential” Discovery Material is produced without having been

 previously marked “CONFIDENTIAL,” the Party in receipt of that material shall, upon a written

 request from the producing Party or person, treat or preserve such Discovery Material in

 accordance with the confidentiality designation that the producing Party states should have been

 affixed to it. The producing Party must then, within 14 days of learning of the inadvertent failure

 to designate, reproduce the Discovery Material with the appropriate confidentiality designation.

 The inadvertent failure of a Party or person to designate Discovery Material as “Confidential” at

 the time of production shall not be deemed a waiver of the protections afforded by this Order,

 either as to specific information in the Discovery Material or as to any other information relating

 thereto or on the same or related subject matter. However, no Party shall be responsible to another

 for any use made of information produced hereunder and not identified or designated as

 “Confidential” prior to the date on which the producing Party notified the receiving Party of the

 inadvertent failure to designate.

        8.      Inadvertent Production of Privileged Discovery Material

        Pursuant to Rule 502 of the Federal Rules of Evidence, inadvertent production of any

 Discovery Material in the Litigation by any Party or person, that such Party or person later claims

 should have been withheld on grounds of privilege (an “Inadvertently Produced Privilege

 Document”), including, but not limited to, the work-product doctrine and the attorney-client

 privilege, will not be deemed, in itself, to waive any privilege or work-product protection either as

                                                 -7-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 8 of 18 PageID #:
                                   6687
 to specific information in the Inadvertently Produced Privilege Document or as to any other

 information relating thereto or on the same or related subject matters. A Party or person claiming

 privilege or other protections for an Inadvertently Produced Privilege Document may notify any

 Party that received the Inadvertently Produced Privilege Document and state the basis for

 withholding such Inadvertently Produced Privilege Document from production. After being

 notified, any receiving Party, pursuant to the terms of this Order and Fed. R. Civ. P. 26(b)(5)(B),

 must not use or disclose the Inadvertently Produced Privilege Document until the claim is resolved

 and must take reasonable steps to retrieve and recover the Inadvertently Produced Privilege

 Document if the Party disclosed it before being notified. In addition, any receiving Party must

 promptly return, sequester, or destroy the specified Inadvertently Produced Privilege Document

 and any copies it has. The producing Party must retain a copy of the Inadvertently Produced

 Privilege Document until the resolution or termination of the Litigation. After an Inadvertently

 Produced Privilege Document is returned, sequestered, or destroyed pursuant to this paragraph, a

 Party may move the Court for an order compelling production of the Inadvertently Produced

 Privilege Document, but such Party may not assert as a ground for entering such an order the mere

 fact of inadvertent production.

        9.      Filing of “Confidential” Discovery Material

        This Order does not, by itself, authorize the filing of any Discovery Material under seal.

 Any Party wishing to file Discovery Material designated as “Confidential” in connection with a

 motion, brief, or other submission to the Court must either (a) obtain the written consent of the

 producing Party to file the “Confidential” Discovery Material; or (b) comply with E.D. Tenn. L.R.

 26.2 and file a motion to seal the “Confidential” Discovery Material. As provided in E.D. Tenn.

 L.R. 26.2, documents that are the subject of a motion to seal may be temporarily placed in the

 court record under seal pending a ruling on the motion pursuant to Rule 12 of the Electronic Case
                                                -8-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 9 of 18 PageID #:
                                   6688
 Filing Rules and Procedures of the United States District Court for the Eastern District of

 Tennessee.

        10.     Use of Discovery Material in Motions, Hearings, or Trial

        Nothing contained in this Order shall be construed to prejudice any Party’s right to use in

 any motion or at any hearing or trial before the Court any “Confidential” Discovery Material. The

 Party wishing to present “Confidential” Discovery Material in any motion or at any hearing or trial

 shall file a motion to seal pursuant to Paragraph 9 of this Order, or obtain the advance written

 consent of the producing Party to present such “Confidential” Discovery Material in the motion or

 hearing at issue. A Party that anticipates that another Party may present “Confidential” Discovery

 Material not under seal and without consent may also bring that issue to the Court’s and Parties’

 attention by motion or in a pretrial memorandum without disclosing the “Confidential”

 information. The Court may make such orders as are necessary to govern the use of such

 Discovery Material in a motion, at trial, or hearing.

        The “CONFIDENTIAL” legend shall be removed from any exhibits or demonstratives

 containing “Confidential” information that are shown to a jury at trial, but such removal of the

 legend from exhibits or demonstratives shall not alter the confidentiality designation of the

 Discovery Material so designated, and all Parties shall continue to treat the designated Discovery

 Materials as “Confidential” under the terms of this Order.

        11.     Use of Discovery Material in Depositions

        In the event an attorney elects to use any “Confidential” Discovery Materials during a

 deposition involving a witness for the party that produced said information, any person not

 authorized hereunder to see the “Confidential” material shall be excused from the room in which

 the deposition occurs until all such questions about the materials have been asked and answered.



                                                 -9-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 10 of 18 PageID #:
                                    6689
          12.   Discovery Material Subpoenaed or Ordered Produced in Other Litigation

                (a)     If a receiving Party is served with a subpoena or an order issued in other

 litigation that would compel disclosure of any Discovery Material, the receiving Party must notify

 the designating Party, in writing, immediately, and in no event more than five court days after

 receiving the subpoena or order. Such notification must include a copy of the subpoena or court

 order.

                (b)     The receiving Party also must immediately inform in writing the Party who

 caused the subpoena or order to issue in the other litigation that some or all of the material covered

 by the subpoena or order is the subject of this Order. In addition, the receiving Party must deliver

 a copy of this Order promptly to the Party in the other action that caused the subpoena to issue.

                (c)     The purpose of imposing these duties is to alert the interested persons to the

 existence of this Order and to afford the designating Party in this case an opportunity to try to

 protect its Discovery Material in the court from which the subpoena or order issued. The

 designating Party shall bear the burden and the expense of seeking protection in that court, and

 nothing in these provisions should be construed as authorizing or encouraging a receiving Party in

 this Litigation to disobey a lawful directive from another court. The obligations set forth in this

 paragraph remain in effect while the Party has in its possession, custody, or control Discovery

 Material by the other Party to this case.

          13.   Inadvertent Disclosure of Discovery Material Designated as Confidential

          Should any Discovery Material designated as the “Confidential” be disclosed, through

 inadvertence or otherwise, to any person or Party not entitled to receive the information, then the

 Parties intend to have such person automatically be bound by this Order and (a) such person shall

 be informed promptly of all the provisions of this Order by the disclosing Party; (b) such person

 shall be identified immediately to the producing Party; (c) the disclosing Party shall use its best

                                                 - 10 -

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 11 of 18 PageID #:
                                    6690
 efforts to have such person sign Exhibit A to this Protective Order and forward a copy of the signed

 Exhibit A to the producing Party; and (d) the disclosing Party shall use its best efforts to retrieve

 and return such Discovery Material. If both Parties agree that a disclosure of “Confidential”

 Discovery Material was inadvertent, and the disclosing Party has complied in full with this

 paragraph, the producing Party will not seek sanctions associated with the disclosure. If the

 disclosing Party claims that the disclosure of “Confidential” Discovery Material was inadvertent,

 and the producing Party disagrees, the producing Party agrees to meet and confer with the

 disclosing Party before seeking sanctions associated with the disclosure.

        14.     Productions by Non-Parties

        Any Party, in conducting discovery from non-parties in connection with the Litigation,

 shall provide any non-party from which it seeks discovery with a copy of this Order so as to inform

 each such non-party of his, her, or its rights herein. If a non-party provides discovery to any Party

 in connection with the Litigation, the provisions of this Order shall apply to such discovery as if

 such discovery were being provided by a Party. Under such circumstances, the non-party shall

 have the same rights and obligations under the Order as held by the Parties. For the avoidance of

 doubt, nonparties may designate Discovery Material as “Confidential” pursuant to Paragraphs 1

 and 2 as set forth herein.

        15.     Modification by Court

        This Order may be changed by further order of the Court, and is without prejudice to the

 rights of any Party or non-party to move for relief from any of the provisions, or to seek or agree

 to additional protection for any particular Discovery Material. Nothing in this Order shall prevent

 any Party or non-party from applying for a modification of this Protective Order to resolve issues

 that may arise, or from applying to the Court for further or additional protective orders. In the

 event of any motion to modify this Protective Order, the receiving Party shall make no disclosure

                                                - 11 -

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 12 of 18 PageID #:
                                    6691
 of any Discovery Material designated as “Confidential” which are at issue in such motion, until

 the Court enters a final order on the issue concerning the proposed modification.

        16.     Post-Litigation Handling of Discovery Materials and Documents

        Within 90 days after conclusion of this Litigation, whether by final adjudication on the

 merits, or by other means, upon the written request of the producing Party, each Party or other

 person or non-party subject to the terms of this Order, with the exception of the Court, shall be

 obligated to return, or confirm in writing that they have destroyed, all Discovery Materials that

 have been designated as “Confidential,” as well as any documents, logs, reports, or summaries

 including such information, except the attorneys may retain one copy of any such documents for

 their file, subject to restrictions pursuant to this Order, which restrictions shall remain in place

 following the conclusion of the case. Notwithstanding anything to the contrary, a receiving Party

 need not destroy or return information designated as “Confidential” residing on back-up tapes or

 other disaster recovery systems. This Protective Order shall not be interpreted in a manner that

 would violate any applicable canons of ethics or codes of professional responsibility. Nothing in

 this Protective Order shall prohibit or interfere with the ability of counsel for any Party, or of

 experts specially retained for this case, to represent any individual, corporation, or other entity

 adverse to any Party or its affiliate(s) in connection with any other matters. For the avoidance of

 doubt, experts, third-party vendors, and consultants who have received “Confidential” Discovery

 Material shall also be required to return or destroy such “Confidential” Discovery Material

 pursuant to the terms of this paragraph.

        17.     Enforcement of This Order/Jurisdiction

        This Order shall remain in full force and effect while the Litigation is pending and after the

 termination of the Litigation. During the pendency of the Litigation, each Party and person subject

 to this Order shall be subject to the jurisdiction of this Court for the purpose of enforcement of the

                                                 - 12 -

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 13 of 18 PageID #:
                                    6692
 terms of this Order. After termination of the Litigation, each Party and person subject to this Order

 shall be subject to the jurisdiction of this Court for the purpose of enforcement of the terms of this

 Order.

          18.    Efforts to Resolve Disputes

          The Parties shall negotiate in good faith to resolve any dispute relating to any alleged

 violation of this Order prior to making any motion to the Court relating to any violation or alleged

 violation of this Order. Each such motion must be accompanied by a competent declaration that

 affirms that the movant has complied with the meet and confer requirements of this procedure.

          19.    No Admissions

          Neither this Order nor the designation of or failure to challenge any material as

 “Confidential” shall be construed as an admission that such information is “Confidential,” or that

 such material, or any testimony relating to such material, would be admissible in evidence in this

 case or in any other proceeding.

          20.    Willful Violation

          Any willful violation of the terms of this Order may, in the discretion of the Court, be found

 to constitute a contempt of Court, which may result in sanctions to be fixed by the Court in its

 discretion.

          21.    Consent to Protective Order

          The signatories hereto stipulate and consent to the issuance of this Order as an Order of the

 Court. The Parties’ agreement to this Order is not based on an assessment of the confidentiality

 of any document or information. Until such time as this Order has been entered by the Court, the

 Parties agree that, upon execution by the Parties, it will be treated as though it has been “So

 Ordered.”



                                                  - 13 -

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 14 of 18 PageID #:
                                    6693
 IT IS SO ORDERED.



                              ___________________________________________
                              CHIEF UNITED STATES DISTRICT JUDGE

 Approved for entry:

 DATED: ____________, 2018


                                    s/ Paul S. Davidson
                                    Paul S. Davidson (TN BPR # 011789)
                                    Tera Rica Murdock (TN BPR #028153)
                                    WALLER LANSDEN DORTCH & DAVIS,
                                    LLP
                                    511 Union Street, Suite 2700
                                    Nashville, TN 37219
                                    Phone: 615-244-6380
                                    Email: paul.davidson@wallerlaw.com
                                    Email: terarica.murdock@wallerlaw.com

                                    Gary F. Bendinger (admitted pro hac vice)
                                    Gregory G. Ballard (admitted pro hac vice)
                                    SIDLEY AUSTIN LLP
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: +1 212 839-5300
                                    Facsimile: +1 212 839-5599
                                    Email: gbendinger@sidley.com
                                    Email: gballard@sidley.com

                                    Attorneys for Defendant KPMG LLP




                                     - 14 -

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 15 of 18 PageID #:
                                    6694
                                    s/ Gordon Ball
                                    Gordon Ball
                                    Lance K. Baker
                                    GORDON BALL PLLC
                                    500 W. Main Street
                                    Suite 600
                                    Knoxville, TN 37902
                                    Tel: (865) 525-7029
                                    Fax: (865) 525-4679
                                    gball@gordonball.com
                                    lkb@gordonball.com
                                    Attorneys for Plaintiffs

                                    Steven J. Toll
                                    Times Wang
                                    COHEN MILSTEIN SELLERS
                                    & TOLL PLLC
                                    1100 New York Ave NW, Suite 500
                                    Washington, DC 20005
                                    Tel: (202) 408-4600
                                    Fax: (202) 408-4699
                                    stoll@cohenmilstein.com
                                    twang@cohenmilstein.com

                                    Laura H. Posner
                                    COHEN MILSTEIN SELLERS
                                    & TOLL PLLC
                                    88 Pine Street, 14th Floor
                                    New York, New York 10005
                                    Tel: (212) 838-7797
                                    Fax: (212) 838-7745
                                    lposner@cohenmilstein.com
                                    Co-Lead Counsel for Plaintiff




                                     - 15 -

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 16 of 18 PageID #:
                                    6695
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE DIVISION

 ----------------------------------------------------------------X
                                                                 :
 LEWIS COSBY, KENNETH R. MARTIN, as                              : No. 3:16-cv-00121
 beneficiary of the Kenneth Ray Martin Roth IRA,                 :
 and MARTIN WEAKLEY on behalf of themselves :
 and all others similarly situated,                              :
                                                                 :
                                     Plaintiffs,                 :
                                                                 :
                            v.                                   :
                                                                 :
 KPMG, LLP,                                                      :
                                                                 :
                                     Defendant.                  :
 ----------------------------------------------------------------X


                                                 EXHIBIT A

                       CONFIDENTIALITY AGREEMENT DECLARATION

         The undersigned agrees:

         I hereby attest to my understanding that documents, materials, or things designated

     “CONFIDENTIAL” are provided to me subject to a Protective Order, and that I agree to be

     bound by its terms. I also understand that my execution of this Confidentiality Agreement

     Declaration, indicating my agreement to be bound by the Protective Order, is a prerequisite

     to my review of any documents, materials, or things designated as “CONFIDENTIAL”

     pursuant to the Protective Order.

         I further agree that I shall not disclose to others, except in accordance with this Protective

     Order, any “CONFIDENTIAL” documents, materials, or things as defined therein, or any




                                                    -1-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 17 of 18 PageID #:
                                    6696
    information contained in such “CONFIDENTIAL” documents, materials, or things, in any

    form whatsoever, and that such “CONFIDENTIAL” documents, materials, or things, and the

    information contained therein may be used only for the purposes authorized by the Protective

    Order.

       I further agree and attest to my understanding that my obligation to honor confidentiality

    of such “CONFIDENTIAL” documents, materials, or things will continue even after this

    litigation proceeding concludes. I further agree that I will be subject to the jurisdiction of

    this Court while the litigation is pending and subject to the jurisdiction of any court or

    tribunal of appropriate jurisdiction after the termination of the litigation for the purpose of

    any proceedings relating to enforcement of the Protective Order.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

    and correct.

    Executed:

    Date: _____________________________                        By: _________________________

                                                               ______________________________
                                                               (Print Name)




                                                 -2-

Case 3:16-cv-00121-TAV-DCP Document 81-1 Filed 10/26/18 Page 18 of 18 PageID #:
                                    6697
